DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: JP 61-220593	30 September 1986
D2: JP 62-027685 	05 February 1987
D3: JP 2011-232055	17 November 2011
D4: JP 2519256	31 July 1996 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 11-15 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D2. 
D1 reference discloses an FM active sonar wherein an energization winding wire 21 and an excitation winding wire 22 are wound around a vibrator 1, an output signal a which is a sawtooth wave is inputted to a DC amplifier 5, and an energization current b is applied to the energization winding wire 21, whereby the resonance frequency of the vibrator 1 is controlled (column 3, line 17 to column 4, line 2), the output signal a is inputted to a frequency modulator 4 and is subjected to frequency conversion, and an excitation waveform c is applied to the excitation winding wire 22 so as to drive the vibrator 1 (column 4, lines 3-6), in a case where the excitation current bis made constant to adjust the resonance frequency to fo, the 
excitation waveform c is driven to f1-fo-f2, and a transmission sound pressure waveform g becomes maximum at fo, and decreases around f1 and f2 (column 4, line 14 to column 5, line 9), when the excitation current bis controlled by the output signal a, the transmission sound pressure waveform g has a fixed amplitude, irrespective of a case where the excitation waveform c is driven to f1-fo-f2, or a case where the direction of frequency modulation is changed to f2-fo-f1 (column 5, line 9 to column 6, line 1), and the transmission sound pressure waveform g is an ideal acoustic signal, an information amount included in an echo signal reflected from a target is increased, the echo signal is received, and the target is identified by a signal processing technology (column 6, lines 12-19).
With regards to claim 1 the D1 reference discloses (i) the "transmission sound pressure waveform g", (ii) the "acoustic signal", (iii) the "vibrator l", (iv) a means for "reception", and (v) the "FM active sonar" of D1 correspond to (i) the "search wave", (ii) the "ultrasonic wave", (iii) the "transmission unit", (iv) the "reception unit", and (v) the "object detection device" of claim 1, respectively.  A means for "identifying the target" of D1 is identical to the "distance detection unit" of claim 1 in terms of a detection unit that detects an object on the basis of an output signal from a reception unit.  The "transmission sound pressure" of D1 corresponds to the "sound pressure of the searching wave" of claim 1. In addition, a feature of, regarding the "transmission sound pressure" of D1, setting the "fixed amplitude" in order to obtain an effect that, when the "the excitation current bis controlled", "the information amount included in an echo signal reflected from a target is increased", corresponds to the feature of claim 1 wherein the "searching wave" is "included within a predetermined transmission target range". Accordingly,
a means for "controlling the excitation current b" of D1 corresponds to the "transmission sound
pressure adjustment unit" of D1.  The "transmission sound pressure waveform g" in "a case where the excitation waveform c is driven to f1-fo-f2" and the "transmission sound pressure waveform g" in "a case where the direction of frequency modulation is changed to f2-fo-f1" in D1 correspond to the "first searching wave the frequency of which varies with time" and the "second searching wave the frequency of which varies with time at a variation rate different from that
of the first searching wave" in claim 1, respectively.
Therefore, claim 1 and D1 are different from each other in the following point.  In claim 1, the detection unit detects the distance to an object when the frequency of the received ultrasonic wave has been changed in the same manner as that of the frequency of the searching wave.
(i) The "transmission sound wave 101", (ii) the "transmitter 3", (iii) the "reception signal 103",
(iv) the "receiver 4", (v) a time when "signals corresponding to the transmission frequencies f1-fN are obtained", (vi) a means for "detecting the distance to the target on the basis of a time interval between the transmitted wave and the received wave", (vii) the "sonar device", (viii) a feature of "determining the transmission wave level L1-LN", (ix) the "level" of the "reflection sound wave 102", (x) the "level for enabling sufficient detection", (xi) the "FM oscillator 12", and (xii) the "transmission pulse" obtained by "arranging transmission frequencies in a time order such as fN-f1" in D2, correspond to ( i) the "searching wave", (ii) the "transmission unit", (iii) the "signal", (iv) the "reception unit", (v) "when .. received by the reception unit varies in the same manner as ,, . . . ' (vi) the "distance detection unit", (vii) the "object detection device", (viii) the feature of "adjusting the sound pressure of the sarhing wave", (ix) the "sound pressure of a reflection wave of the searching wave", (x) the "predetermined transmission target range", (xi) the "transmission sound pressure adjustment unit", and (xii) the "first searching wave the frequency of which varies with time" in claim 1, respectively.
Therefore, claim 1 and D2 are different from each other in the following point.  In claim 1, the second searching wave the frequency of which varies at a variation rate different from that of
the first searching wave is also transmitted as a searching wave.
With regards to claim 1 the FM active sonar of D1, the details of a signal processing technology for recognizing the target is unclear. Therefore, also in D1, a person skilled in the art could easily have conceived of the feature in claim 1 regarding the above difference providing a means (distance detection unit) for detecting the distance to the target on the basis of the time
interval between the transmitted wave and the received wave when a signal corresponding to the transmission frequency f1-fo-f2 or f2-fo-f1 is obtained as the echo signal, as in the sonar device using the FM oscillator 12 in D2.
With regards to claim 3 in D1 ((h) in fig. 2), the amplitude of the transmission sound pressure has a peak at fo, and furthermore, at this peak, the value of the energization current band the value of the excitation waveform c are equal to those in () and (/ \) in fig. 2, respectively. Therefore, the amplitude at this peak is equal to the "fixed amplitude". 
With regards to claim 4, the "f1-fo-f2" of D1 corresponds to the "predetermined frequency band".
 	With regards to claim 5, The reflection sound wave 102 in D2 is a wave having been reflected by the target 5. Thus, it is clear to a person skilled in the art that the "level for enabling sufficient detection" refers to the level of a peak, of the reception signal 103, corresponding to the target 5.
	With regards to claim 6, see the "energization current b" in D1.
	With regards to claim 7, it is clear to a person skilled in the art that the "output level corresponding to each of the frequencies of the FM oscillator 12" in D2 is typically a voltage value.
	With regards to claim 8, see the relationship between a transmission frequency and an output level in the transmission pulse in D2.
With regards to claim 10, the feature of "predetermining the output level corresponding to each of the frequencies of the FM oscillator 12" in D2, it is not particularly difficult for a person skilled in the art to use a storage unit, as appropriate, in order to implement storing a parameter for adjusting the sound pressure.
With regards to claim 11, see the feature of the "fixed amplitude" in D1.
	With regards to claim 12, the "TVG amplifiers 23A-23N", of D2 corresponds to
the "reception sensitivity adjustment unit".
	With regards to claim 13, the "degree of amplification" of D2 corresponds to
the "sensitivity coefficient".
	With regards to claim 14, the "propagation distance", of D2 corresponds to
the "length of the detection time period".
With regards to claim 15, the "TVG control unit", of D2 corresponds to
the ""reception parameter storage unit".
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claims 2 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D2 as applied to claims 1, 3-8, and 11-15 above, and further in combination with D3.  
With regards to claim 2, see D3 (¶ 0023).
With regards to claim 9, the feature wherein an ultrasonic wave the frequency of which is fixed is transmitted before transmission of a searching wave, see D3 (¶¶ 0016, 0022, fig. 17).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D2 and D3 as applied to claims 1-15 above, and further in combination with D4.  
The sound speed varies in accordance with environmental temperature. Thus, it is well known to correct the relationship between a propagation time and a propagation distance of a sound wave on the basis of an output from a temperature sensor (see D4 (column 13, lines 14-20).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645